In his motion for rehearing appellant renews his insistence that the trial court should have given his requested charges to the effect that if appellant believed the one hundred dollars was paid him for professional services he should be acquitted. The instruction given on the subject is set out in our original opinion, and it is not necessary to repeat it here. *Page 20 
The record shows that after appellant and his companions returned to the home of Mrs. Handley after taking her husband to the sanitarium she asked appellant if he brought a receipt from the institution for the one hundred dollars, and upon being advised that he had not she insisted that he give her a receipt for the money. He demurred, but finally did sign a receipt, which was introduced in evidence, and which reads:
"Nov. 4-40.
I Mrs. Josie Handley paid Dr. Robert Allen Parten one hundred dollars, Sanitarne fee.
R. A. Parten."
In his testimony appellant admitted executing the receipt but claimed that he did not and could not read it on account of impaired eyesight. In regard to the purpose of the payment he testified as follows: "I have never denied receiving that one hundred dollars, but I did not tell her (Mrs. Handley) at any time that it was for the purpose of paying a sanitarium fee. That one hundred dollars was for professional services rendered. I did not receive that one hundred dollars for a sanitarium
On cross examination appellant testified that he kept all of the money for himself, and denied that he gave sixty-five dollars of it to Champion and Reeves, his co-defendants. The State introduced statements made by appellant before the grand jury after proper warning that he kept thirty-five dollars of the money and gave sixty-five dollars of it to Champion and Reeves. fee, and I did not intend to receipt for it as such."
Under the facts — which have again been closely examined — we think the issue raised was covered by the instructions given on the subject.
We have again examined the record in connection with the bills of exception urged by appellant in his motion for rehearing. None of the bills is thought to present reversible error in the light of the record, and a discussion of said bills is not called for further than appears in our original opinion.
The motion for rehearing is overruled. *Page 21